UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	September 30, 2016 Item 1. Schedule of Investments: Putnam VT Global Utilities Fund The fund's portfolio 9/30/16 (Unaudited) COMMON STOCKS (92.7%) (a) Shares Value Diversified telecommunication services (2.4%) Com Hem Holding AB (Sweden) 189,544 $1,752,091 Electric utilities (45.8%) American Electric Power Co., Inc. 53,394 3,428,429 Duke Energy Corp. 44,600 3,569,784 Edison International 45,594 3,294,167 Entergy Corp. 4,914 377,051 Exelon Corp. 167,400 5,572,746 Iberdrola SA (Spain) 191,296 1,300,528 NextEra Energy, Inc. 52,100 6,372,872 PG&E Corp. 102,299 6,257,630 SSE PLC (United Kingdom) 184,075 3,741,071 Independent power and renewable electricity producers (13.9%) Calpine Corp. (NON) 235,941 2,982,294 Dynegy, Inc. (NON) (S) 40,416 500,754 EDP Renovaveis SA (Spain) 418,285 3,357,764 Electric Power Development Co., Ltd. (Japan) 39,500 948,750 NextEra Energy Partners LP 3,000 83,910 NRG Energy, Inc. 213,800 2,396,698 Media (0.6%) Comcast Corp. Class A 6,800 451,112 Multi-utilities (20.5%) Dominion Resources, Inc. 10,500 779,835 ENGIE SA (France) 59,878 927,569 National Grid PLC (United Kingdom) 192,019 2,717,828 Public Service Enterprise Group, Inc. 24,200 1,013,254 RWE AG (Germany) (NON) 68,649 1,182,586 Sempra Energy 35,537 3,809,211 Veolia Environnement SA (France) 175,670 4,045,445 WEC Energy Group, Inc. 11,508 689,099 Water utilities (9.5%) American Water Works Co., Inc. 53,112 3,974,902 Severn Trent PLC (United Kingdom) 38,287 1,243,123 United Utilities Group PLC (United Kingdom) 141,276 1,836,641 Total common stocks (cost $52,703,051) SHORT-TERM INVESTMENTS (7.3%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.67% (d) (AFF) Shares 250,000 $250,000 Putnam Short Term Investment Fund 0.51% (AFF) Shares 5,003,950 5,003,950 U.S. Treasury Bills 0.294%, 11/25/16 $141,000 140,966 U.S. Treasury Bills 0.271%, 11/3/16 10,000 9,998 Total short-term investments (cost $5,404,886) TOTAL INVESTMENTS Total investments (cost $58,107,937) (b) FORWARD CURRENCY CONTRACTS at 9/30/16 (aggregate face value $22,293,690) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/19/16 $329,767 $323,548 $6,219 British Pound Sell 12/21/16 2,049,667 2,088,149 38,482 Barclays Bank PLC Hong Kong Dollar Buy 11/16/16 3,546,908 3,547,943 (1,035) Japanese Yen Sell 11/16/16 50,316 49,960 (356) Citibank, N.A. Australian Dollar Buy 10/19/16 421,428 424,502 (3,074) British Pound Sell 12/21/16 130,214 133,141 2,927 Canadian Dollar Buy 10/19/16 318,040 322,450 (4,410) Euro Buy 12/21/16 575,317 568,505 6,812 Japanese Yen Sell 11/16/16 1,087,328 1,075,475 (11,853) Credit Suisse International Japanese Yen Buy 11/16/16 1,321,854 1,312,375 9,479 New Zealand Dollar Buy 10/19/16 418,573 409,531 9,042 Goldman Sachs International Euro Buy 12/21/16 449,836 446,459 3,377 Japanese Yen Buy 11/16/16 1,948,762 1,935,425 13,337 HSBC Bank USA, National Association Australian Dollar Buy 10/19/16 648,440 629,625 18,815 Australian Dollar Sell 10/19/16 648,440 648,054 (386) JPMorgan Chase Bank N.A. British Pound Sell 12/21/16 212,652 212,849 197 Canadian Dollar Buy 10/19/16 1,198,292 1,214,864 (16,572) Euro Buy 12/21/16 879,379 872,875 6,504 Japanese Yen Buy 11/16/16 1,196,496 1,188,172 8,324 Swedish Krona Sell 12/21/16 1,652,455 1,651,182 (1,273) State Street Bank and Trust Co. British Pound Sell 12/21/16 457,891 468,616 10,725 Canadian Dollar Sell 10/19/16 240,817 244,098 3,281 Euro Buy 12/21/16 627,967 623,235 4,732 UBS AG Australian Dollar Buy 10/19/16 774,838 752,315 22,523 British Pound Buy 12/21/16 382,852 347,661 35,191 Euro Buy 12/21/16 807,452 802,681 4,771 Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through September 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $74,036,775. (b) The aggregate identified cost on a tax basis is $58,142,488, resulting in gross unrealized appreciation and depreciation of $21,340,677 and $5,471,107, respectively, or net unrealized appreciation of $15,869,570. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC* $— $22,003,954 $21,753,954 $2,944 $250,000 Putnam Short Term Investment Fund** 2,796,632 12,729,712 10,522,394 13,346 5,003,950 Totals * No management fees are charges to Putnam Cash Collateral Pool, LLC ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $250,000, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $247,800. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $18,425 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 68.8% United Kingdom 12.9 France 6.7 Spain 6.3 Sweden 2.4 Germany 1.6 Japan 1.3 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund's policy regarding investments in securities of foreign issuers, as discussed further in the fund's prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $141,900 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $13,809 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $451,112 $— $— Telecommunication services 1,752,091 — — Utilities 65,455,191 948,750 — Total common stocks — Short-term investments 5,003,950 400,964 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $165,779 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $204,738 $38,959 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG Total Assets: Forward currency contracts# $44,701 $- $9,739 $18,521 $16,714 $18,815 $15,025 $18,738 $62,485 $204,738 Total Assets $44,701 $— $9,739 $18,521 $16,714 $18,815 $15,025 $18,738 $62,485 $204,738 Liabilities: Forward currency contracts# — 1,391 19,337 — — 386 17,845 — — 38,959 Total Liabilities $— $1,391 $19,337 $— $— $386 $17,845 $— $— $38,959 Total Financial and Derivative Net Assets $44,701 $(1,391) $(9,598) $18,521 $16,714 $18,429 $(2,820) $18,738 $62,485 $165,779 Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $62,485 Net amount $44,701 $(1,391) $(9,598) $18,521 $16,714 $18,429 $(2,820) $18,738 $— † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2016 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: November 28, 2016
